UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6247



FRANK LATHAN HINTON,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; US MARSHAL’S OFFICE;
UNITED STATES DEPARTMENT OF JUSTICE; BUREAU OF
PRISONS,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cv-00453-RBS)


Submitted: July 20, 2006                         Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frank Lathan Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank Lathan Hinton seeks to appeal the district court’s

judgment dismissing without prejudice his 28 U.S.C. § 2241 (2000)

petition and the order denying his motion for reconsideration.   We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”    Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

            The district court’s judgment was entered September 13,

2006, and the order denying reconsideration was entered September

20, 2005.     The notice of appeal was filed on February 3, 2006.*

Because Hinton failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -